Citation Nr: 0947442	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for major depressive 
disorder, to include as secondary to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran testified at a videoconference hearing 
before the undersigned in April 2009.  The Veteran submitted 
additional evidence in June 2009 and waived initial 
consideration of the evidence by the RO.  See 38 C.F.R. § 
20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his major depressive disorder is 
related to his service-connected disabilities, specifically 
to his service-connected diabetes mellitus and erectile 
dysfunction, as noted by his representative at the hearing.  
The Veteran also asserted that he should be afforded a VA 
examination to determine whether or not a nexus exists 
between his major depressive disorder and his service-
connected disabilities.

While service medical records are silent as to any treatment 
for or diagnosis of depression during service, that private 
treatment records dated from May 2004 to the present indicate 
treatment for depression.  The Veteran also submitted marital 
counseling records dated 1985 and 1991, but these records did 
not contain a diagnosis of depression.  At his April 2009 
video conference hearing, the Veteran asserted that his major 
depressive disorder was secondary to his diabetes mellitus 
and erectile dysfunction.  Moreover, the Veteran contended 
that the diagnosis of marital maladjustment, given by a VA 
physician in relation to his depressive disorder, was related 
to his service-connected erectile dysfunction.

The Veteran has a diagnosis of major depressive disorder and 
is currently service connected for diabetes mellitus with 
erectile dysfunction.  However, he has not been afforded a VA 
examination regarding the etiology of his major depressive 
disorder, to include whether the Veteran's service-connected 
disabilities, including diabetes mellitus with erectile 
dysfunction, caused or has aggravated the Veteran's major 
depressive disorder.  An opinion should be obtained in order 
to address these assertions.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  A VA examination with specific medical 
opinions should be obtained to resolve the issues discussed 
above.  

At the hearing, the Veteran testified that he receiving 
ongoing treatment for his depressive disorder at the VA.  The 
claims file contains copies of VA outpatient treatment record 
dated up to July 2008.  The RO should obtain all VA treatment 
record dated after July 2008 to the present and associate 
those records with the claims file prior to the examination.  

The RO has not issued Veterans Claims Assistance Act of 2000 
(VCAA) notice with regard to the secondary service connection 
claim and has not addressed that aspect in either a rating 
decision or statement of the case.  As such, additional VCAA 
notice must be issued and the claim must be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his representative a VCAA-complaint 
notice letter specifically regarding the 
claim for service connection, claimed as 
secondary to service-connected diabetes 
mellitus and erectile dysfunction.  The 
RO should request that the Veteran 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal.  If the Veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

2.  The RO should obtain copies of all VA 
outpatient treatment records of the 
Veteran dated from July 2008 to the 
present and associate those records with 
the claims folder.

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of the current major 
depressive disorder.  The claims file 
must be provided to the examiner prior to 
the examination.  All indicated 
evaluations, studies, and tests should be 
accomplished and any such results must be 
included in the examination report.  
After performing the examination, the 
examiner should provide opinion on the 
following:
    
(a) Whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any current major 
depressive disorder had its onset 
during service or is in any way 
related to the Veteran's active 
service.     

(b) Whether the Veteran's service-
connected disabilities, to include 
diabetes mellitus with erectile 
dysfunction, caused or aggravated 
(made permanently worse) the 
Veteran's major depressive disorder.  
If aggravated, the examiner must 
determine what degree of impairment 
is attributable to aggravation of 
the major depressive disorder by the 
service-connected disability.

A complete rationale for all opinions 
expressed must be provided.

4.  After the foregoing, the RO should 
review the evidence added to the record 
and readjudicate the Veteran's claim, to 
include whether the claimed depressive 
disorder is secondary to a service-
connected disability.  If any benefit 
sought remains denied, the Veteran and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


